DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
This Office Action acknowledges the applicant’s amendment filed on 8/24/2021. Claims 1-9 are pending in the application. Claims 4-5 and 7-8 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSUEH et al. US 2018/0210349 A1 previously cited in view of Nameki US 2009/0206558 A1.
With regards to claim 1, HSUEH (Fig. 1 and 3) discloses a reticle pod with a spoiler structure, comprising: a body 21 which a reticle allocation area 211 is centrally disposed at (Fig. 1); and a cover 22 for covering the body, wherein a peripheral area of the cover and a peripheral area of the body are fitted together by a protruding portion 223 and a dented portion (shown in Fig. 3 and 5), and the spoiler structure surrounding the reticle allocation area is jointly formed by the dented portion and the protruding portion, wherein the spoiler structure comprises a spoiler passage disposed between the dented portion and the protruding portion, the body has at least one sidewall corresponding in position to the spoiler passage.
HSUEH discloses a spoiler passage formed by a side wall but it does not specifically disclose the sidewall is at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space.
However Nameki (Fig. 2 and Fig. 3) teaches that it was known in the art to have a chamber (pod) comprising a body (1 with dented portion 12) and a cover (structure 2 with protrusion 3) for covering the body with a spoiler passage formed by a side wall and the sidewall is at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space (Fig. 3).

 
With regards to claim 2, Nameki further teaches the dented portion 12 is disposed at the body 1, the protruding portion 3 is disposed at the cover 2, the dented portion is flanked by a sidewall from one side. (Fig. 3)
				
With regards to claim 3, Nameki further teaches the dented portion 12 is flanked by the sidewall from two sides. (Fig. 3)



With regards to claim 9, HSUEH and Nameki both disclose the sidewall has a fillet. (Fig. 5; HSUEH / Fig. 3; Nameki) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 9 have been considered but are moot because of a new ground of rejection.
However, with regards to the Applicants argument that the reference HSUEH does not disclose the sidewall of the spoiler passage is at an acute angle of less than 90 degrees and sloping at an inward incline slope to form a particle-collecting space. However, Nameki has been cited to teach that it was known in the art to have a chamber (pod) have a body and cover with a spoiler passage and have a sidewall of the spoiler passage at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space. Therefore, it would have been obvious to one having ordinary skill in the art to have the sidewall of the spoiler passage have an acute angle of less than 90 degree and sloping at an inward incline slope to form a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736